                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                       CASE NO: 7:14-CV-185-BR

ANNJEANETTE GILLIS, et al.,

        Plaintiffs,

v.                                               MEMORANDUM OPINION
                                                 AND ORDER

MURPHY-BROWN, LLC d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

        Defendant.


        Pending before the court are several motions.     The court’s

rulings on those motions follow:

        A.       Defendant’s motion in limine to exclude evidence of
                 lobbying or other political activities (ECF No.
                 99).

        In the related cases of McKiver v. Murphy-Brown, LLC,

Civil Action No. 7:14-180-BR, McGowan v. Murphy-Brown, LLC, Civil

Action No. 7:14-182-BR, and Artis v. Murphy-Brown, LLC, Civil

Action No. 7:14-237-BR, the court granted similar motions as

newspaper editorial cartoons but denied the motions in all other

respects.    For the same reasons expressed in those earlier cases,

defendant’s motion is GRANTED as to editorial cartoons but DENIED

in all other respects.

        Defendant sought exclusion of the documents based upon the

Noerr-Pennington doctrine.    “The Noerr-Pennington doctrine derives

from the Petition Clause of the First Amendment and provides that
`those who petition any department of the government for redress

are generally immune from statutory liability for their

petitioning conduct.’”   Kearney v Foley & Lardner, LLP, 590 F.3d

638, 643-44 (9th Cir. 2009) (quoting Sosa v. DIRECTV, Inc., 437

F.3d 923, 929 (9th Cir. 2006)).   Although, the doctrine emerged in

the antitrust context, the Court has “held that Noerr-Pennington

principles `apply with full force in other statutory contexts’

outside antitrust.”   Id. at 644 (quoting Sosa, 437 F.3d at 930).

        Although the Noerr-Pennington doctrine has been extended

beyond the antitrust context, it has not been applied in the

manner in which defendant seeks to do here—-bar otherwise

admissible evidence in a state law private nuisance lawsuit.    The

Noerr-Pennington doctrine does not operate in this manner.     As one

court explained in a similar context:

               Secondarily, New GM’s Eighth Motion in
        Limine also seeks to exclude evidence of its
        “lobbying” of NHTSA on the theory that such
        conduct is “protected under the First Amendment.”
        (New GM’s Eighth Mem. 10). More specifically, New
        GM contends that such conduct is off limits under
        the Noerr-Pennington doctrine, which derives its
        name from two antitrust decisions, Eastern
        Railroad Presidents Conference v. Noerr Motor
        Freight, Inc., 365 U.S. 127 (1961), and United
        Mine Workers of America v. Pennington, 381 U.S.
        657 (1965), but has evolved to stand for the more
        general proposition that “lobbying alone cannot
        form the basis of liability,” Hamilton v. Accu-
        tek, 935 F. Supp. 1307, 1321 (E.D.N.Y. 1996). New
        GM’s argument, however, fails for the same reason
        its Buckman argument failed: Under the Noerr-
        Pennington doctrine, a defendant may not be held
        liable based solely on conduct that is protected
        by the First Amendment, but that does not mean

                                  2
        that such conduct is altogether inadmissible or
        necessarily lacking in evidentiary value. In fact
        the Pennington Court itself acknowledged that
        “[i]t would of course still be within the province
        of the trial judge to admit this evidence, if he
        deemed it probative and not unduly prejudicial,
        under the established judicial rule of evidence
        that testimony of prior or subsequent
        transactions, which for some reason are barred
        from forming the basis for a suit, may
        nevertheless be introduced if it tends reasonably
        to show the purpose and character of the
        particular transactions under scrutiny.”
        Pennington, 381 U.S. at 670 n.3 (emphasis added)
        (internal quotation marks omitted); see also
        Hamilton, 935 F. Supp. at 1321 (“A core principle
        of the Noerr-Pennington doctrine is that lobbying
        alone cannot form the basis of liability, although
        such activity may have some evidentiary value.”
        (emphasis added)).

               At bottom, New GM’s Buckman and Noerr-
        Pennington arguments (and its related arguments
        under Rule 403 of the Federal Rules of Evidence)
        are premised on a concern that a jury could base a
        finding of liability on an inappropriate
        ground—either a ground that is preempted by
        federal law or a ground that is protected by the
        First Amendment. In the final analysis, however,
        the proper remedy for those concerns is care in
        instructing the jury with respect to what it must
        find in order to hold New GM liable and, if New GM
        requests it, perhaps also curative instructions
        making clear to the jury on what it may not base
        its verdict. See Brady v. Wal-Mart Stores, Inc.,
        531 F.3d 127, 136 (2d Cir. 2008). The proper
        remedy is not exclusion of evidence that is
        otherwise relevant and admissible in connection
        with Plaintiff’s claims.

In re: General Motors LLC Ignition Switch Litig., 14-CV-8176, 14-

MD-2543 (JMF), 2015 WL 8130449, *2 (S.D.N.Y. Dec. 3, 2015).

        Based on the foregoing, it is clear that the evidence

defendant seeks to exclude is not inadmissible under the Noerr-


                                3
Pennington doctrine.   Having reviewed much of that evidence,

however, the court cannot see the relevance of a number of the

documents that plaintiffs may seek to introduce at trial.

Therefore, the motion in limine is denied without prejudice and

defendant may seek the exclusion of those documents on grounds

other than the Noerr-Pennington doctrine.

        B.     Defendant’s motion for reconsideration of ruling on
               plaintiffs’ motion for partial summary judgment
               with regard to defendant’s “Right to Farm Act
               Defense” (ECF No. 107).

        In the related cases of McKiver v. Murphy-Brown, LLC,

Civil Action No. 7:14-180-BR, McGowan v. Murphy-Brown, LLC, Civil

Action No. 7:14-182-BR, and Artis v. Murphy-Brown, LLC, Civil

Action No. 7:14-237-BR, the court denied similar motions.    For the

same reasons expressed in those earlier cases, defendant’s motion

is DENIED.

        C.     Defendant’s motion in limine to exclude misleading
               financial evidence (ECF No. 108).

        Defendant seeks to exclude the presentation of any

evidence regarding its financial condition during the compensatory

damages phase of this trial.   Defendant also seeks to exclude

financial evidence of any entity other than Sholar Farm, including

its corporate parent and grandparent.

        By Order entered October 24, 2018, the court granted

defendant’s motion to bifurcate the issues of liability for and




                                 4
the amount of compensatory damages from the issues of liability

for and amount of punitive damages.

        Compensatory damages serve a purpose different
        from that of punitive damages. The objective of
        compensatory damages is to restore the plaintiff
        to his original condition or to make the plaintiff
        whole. See Bowen v. Fidelity Bank, 209 N.C. 140,
        144, 183 S.E. 266, 268 (1936) (“[C]ompensatory
        damages are allowed as indemnity to the person who
        suffers loss in satisfaction and recompense for
        the loss sustained. The purpose of the law is to
        place the party as near as may be in the condition
        which he would have occupied had he not suffered
        the injury complained of.”).

Watson v. Dixon, 532 S.E.2d 175, 177-78 (N.C. 2000).   Therefore,

“[o]rdinarily, a party’s financial ability to respond in damages.

. . is totally irrelvant to issue of liability; and the admission

of evidence tending to establish such ability is held to be

prejudicial, except in cases warranting an award of punitive

damages.”   Harvel’s, Inc. v. Eggleston, 150 S.E.2d 786, 790

(1966); see also Di Frega v. Pugliese, 596 S.E.2d 456, 461 (N.C.

App. 2004) (holding that trial court did not err in excluding

evidence of defendants’ financial status where evidence in case

showed that punitive damages were not warranted).

        Plaintiffs argue that evidence of defendant’s financial

status is relevant to their case-in-chief for a number of reasons,

including defendant’s ability to pay for feasible alternatives.

However, the court believes that the prejudicial nature of this

type of evidence substantially outweighs its probative value

unless and until defendant contends that it does not have the

                                 5
financial ability to pay for a feasible alternative.            Therefore,

with respect to the compensatory damages trial, the motion in

limine is GRANTED to the extent that plaintiffs should not offer

any financial evidence unless defendant opens the door to its

introduction.   Should defendant do so, counsel should ask the

court to revisit this ruling.   Furthermore, should financial

evidence become admissible, the relevant financial evidence for

the first trial is that pertaining to defendant, Murphy-Brown,

LLC, unless plaintiffs can show that defendant has prohibited them

from developing that evidence solely as to Murphy-Brown.              See,

e.g., Daughtery v. Ocwen Loan Servicing, LLC, No. 16-2243, 701 F.

App’x 246, 258 (4th Cir. Jul. 26, 2017) (permitting introduction

of parent company’s 10-K, which contained a consolidated balance

sheet of parent company and its subsidiaries, as evidence of

defendant’s financial worth where defendant was responsible for

lack of best evidence of its financial worth).

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

        IT IS SO ORDERED this 13th day of November, 2018.

                                     ENTER:


                                      David A. Faber
                                      Senior United States District Judge




                                 6
